Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The examiner thanks the applicant for the amendments to the claims. The objection under this heading has been withdrawn. However, it appears the amendments introduce a duplication of text.
Claim(s) 1-9 are objected to because of the following informalities:  
In Claim 1 Line(s) 8, the limitation states “the table top configured to to hold”. It is believed the second “to” ought to be removed.  For the purpose of examination, the limitation will be read as “the table top configured to hold”.
In Claim(s) 1-9, reference characters are used in the claims for the corresponding elements in the detailed description and the drawings.  While the applicant is able to enclose these reference characters in parentheses, it is the examiner’s recommendation that the applicant may want to remove the reference characters to avoid any confusion with reference to the claimed elements.  See MPEP 608.01 (m) titled “Form of Claims”.
In Claim(s) 1-9, there are a plurality or elements or steps that are not separated by a line indentation.  Please include a line indentation at the recitation of each element/step.  See MPEP 608.01 (i) titled “Claims” where the claims that are directed to a plurality of elements or steps must be separated by a line indentation per 37 C.F.R 1.75 (i).
Appropriate correction is required.
		
	Claim Interpretation	
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-9 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of See MPEP 2112.01 I and 2114-2115.
35 U.S.C § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. The examiner would like to direct the applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim(s) 1 Line(s) 4, the limitation “ a vacuum providing unit providing negative pressure" will be read as "a compressor, a first tubing system connecting the compressor… a vacuum pump" as is supported by the specification (Paragraph(s) 0035-0036).  Likewise, the recitations in reference to the “vacuum providing unit” will be treated similarly. 
In Claim(s) 8 Line(s) 5-6, the limitation “the vacuum table control unit is arranged" without reciting the structural modifier necessary to control the at least one motor. Further, the specification does not provide a corresponding structure that fulfills this requirement. Please see the 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections, below. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The “vacuum pump” in Paragraph(s) 0036 is the structure that is denoted as the “vacuum providing unit” and cannot be used as the same structure for the “vacuum table control unit” as claimed.  Please see MPEP 2173.05(g) titled “Functional Limitations”.
Appropriate correction is required.


 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 and 8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 4 is rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.
In Claim 4 Line(s) 2-3, the limitation “the negative pressure to the first and second table top to be under 7 bar” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it is unclear how the applicant is providing a vacuum (i.e. “negative pressure”) between 1 and 7 bar. Instead, this limitation rises to the level of indefiniteness because a vacuum can have an absolute pressure between 0 and 1 bar.  For the purpose of examination, the limitation will read as “to be under 1 bar”, because it is not possible to have a vacuum between 1 and 7 bar. The pressure of air at sea level is 1 bar; therefore, to truly have a vacuum it can only be less than 1 bar.  Please see Sensor One Page(s) 2 Paragraph(s) 2“Measuring vacuum with negative gauge or absolute ranges” (of record). 

Claim(s) 8 is rejected because the claim limitation “the vacuum table control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The “vacuum pump” in Paragraph(s) 0036 is the structure that is denoted as the “vacuum providing unit” and cannot be used as the same structure for the “vacuum table control unit” as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required. 
	
35 U.S.C § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because Claim 1 introduces the limitation “a vacuum providing unit providing negative pressure”, the limitation in Claim 4 “the vacuum providing unit is arranged to control the negative pressure to the first and second table top to be under 7 bar” does not further limit the limitation of Claim 1. This is because if there is a negative, vacuum pressure being applied that is between 0 and 1 bar absolute inherently. A vacuum pressure, or a negative pressure, is known to be between 0 to 1 bar absolute; therefore, the negative  Please see Sensor One Page(s) 2 Paragraph(s) 2 “Measuring vacuum with negative gauge or absolute ranges” (of record).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C § 103 as being unpatentable over MORO (US-20080171131-A1), hereinafter referred to as MORO, in view of COSTELLO (US-20020017916-A1), hereinafter referred to as COSTELLO.
Regarding Claim 1, MORO teaches a table system for an additive manufacturing machinery for plastic components (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.),
the table system comprising a table top (thermal plate 61, Figure(s) 7A-B, Paragraph(s) 0068),
a table top support structure ( see the stage 92, spindle 92b, driving mechanism 95, and wafer fork 25A, and cutouts 92a, Paragraph(s) 0100) for supporting the table top (The examiner considers the limitation “for supporting the table top” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.),
a heating (see where the heating elements are capable of being independently controlled, Paragraph(s) 0018; and see where the heater 64 is divided into plural zones and the temperature in each zone can be independently controlled, Paragraph(s) 0068; and see where the heater 64 is inside the thermal plate 61, Paragraph(s) 0068) configured for heating the table top (The examiner considers the limitation “for heating the table top” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.), and
a vacuum providing unit (vacuum pump, Paragraph(s) 0006; and suction amount adjusting portions, Paragraph(s) 0020) providing negative pressure to the table top configured to (Please see the Claim Objection, above.) hold  least one intermediate layer flat towards the table top (The examiner considers the limitation “in order to hold at least one intermediate layer flat towards the table top” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.),
wherein the table top is divided into a first and a second table top sub part (Figure(s) 7B, 13A-C, 14, 15A, 15B, 15C), and
the at least one intermediate layer is to be provided onto the table top (The examiner considers the limitation “at least one intermediate layer” to be immaterial to patentability. See MPEP 2115. However, please see where the wafer W may become warped and this is fixed by the vacuum, Paragraph(s) 0069), and
the vacuum providing unit is arranged to control the negative pressure provided to the first and the second table top sub part so that the negative pressure provided to the first table top sub part is controlled independently of the pressure provided to the second table top sub part (see where the portions corresponding to different regions include suction with suction amount adjusting portions corresponding to two or more regions so as to independently control suction amounts from the two or more regions, Paragraph(s) 0020)
While MORO teaches the importance of an independently controlled vacuum and heating of a table top surface with a heating element (Paragraph(s) 0018; heater 64, Paragraph(s) 00068); however, MORO is silent to a heating mat in particular. 
COSTELLO teaches that a “thin film heater” can be used as a heater in the art of heated and vacuumed surfaces, Paragraph(s) 0006. 
The following is a quotation from MPEP 2143 which forms the basis for all legal precedent as a source of supporting rationale in this Office action. In this instance, the facts in the legal decision are sufficiently similar to those in the instant application; thus, the examiner may use the rationale used by the court. The examples directed to various common practices which the court has held as to require only ordinary skill in the art and hence are considered routine expedients are discussed below:
KSR, 550 U.S. at 421, 82 USPQ2d at 1397
The court held that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that the product was not of innovation but of ordinary skill and common sense. See MPEP 2143 I. E titled “Obvious to Try- Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success”. 
MORO discloses the claimed invention except for the heating mat. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a heating mat, or a thin film heater, since it has been held that a mere substitution to yield predictable results is a product of ordinary skill and common sense. One would have been motivated to use a heating mat as a heater for the purpose of heating. Further in support of this obviousness rejection, COSTELLO teaches that a thin film heater is not only compatible, but is also common in the art of heated vacuum tables (see where the a thin film heater can be used as a heater, Paragraph(s) 0006). 

Regarding Claim 2, MORO teaches a table system,
comprising at least one intermediate layer (The examiner considers the limitation “at least one intermediate layer” to be immaterial to patentability. See MPEP 2115. However, please see where the table system (please see the Claim Objection, above) is intended to repair a bowed or slightly warped wafer W, Paragraph(s) 0069),
wherein the at least one intermediate layer comprises at least one plastic print substrate (The examiner considers the limitation “at least one intermediate layer comprises at least one plastic print substrate” to be immaterial to patentability. See MPEP 2115. However, see wafer W, Paragraph(s) 0069.),
wherein the at least one plastic print substrate resembles the plastic to be printed upon the plastic print substrate (The examiner considers the limitation “at least one intermediate layer resembles the plastic to be printed upon the plastic print substrate” to be immaterial to patentability. See MPEP 2115. The examiner considers that the apparatus treats a semiconductor wafer, or a substrate, which is commonly plastic. Even though MORO is silent to “plastic” the apparatus as described is capable of repairing warped plastic much like that of the immediate application.), 

Regarding Claim 3, MORO teaches a table system,
wherein the vacuum providing unit comprises a switch operable by an operator for manually switching on and off the pressure to the first and the second table top sub part (The examiner considers that because the thermal plate has an electric power source 70, MORO likely teaches a power source. However, the examiner takes OFFICIAL NOTICE that it is common that there is a power source providing electricity to vacuumed tables. Please see ULTRASOURCE). 

Regarding Claim 4, MORO teaches a table system,
wherein the vacuum providing unit is arranged to control the negative pressure to the first and the second table top to be under 7 bar (The examiner considers that because a vacuum is formed to adhere the wafer W to the surface, Paragraph(s) 0092, and these are controlled by a vacuum pump with suction holes 83 and valves 85a-c, Paragraph(s) 0071, that the limitation is met because a vacuum is between 0 and 1 bar absolute.). 
Regarding Claim 6, MORO teaches a table system,
wherein the heating (see where the step of heating includes independently controlling two or more gap regions in accordance with the information, Claim 15; and see where there is a heat exchange portion for heating the wafer W, Paragraph(s) 0068),
wherein the table top is divided into a first and a second table top heating zone (see where the heater 64 is divided into plural zones and the temperature in each zone may be independently controlled, Paragraph(s) 0068),
wherein the first table top heating zone corresponds to the first table top sub part and the second table top heating zone corresponds to the second table top sub part (The examiner considers that the heating zones as pictured in Figure(s) 7B, 13A-C, 14, 15A, 15B are intended to apply heat to the table top surface, Paragraph(s) 0068), and
wherein the first heating (see where the heater 64 is divided into plural zones and the temperature in each zone may be independently controlled, Paragraph(s) 0068).

Regarding Claim 7, MORO teaches a table system; however, MORO is silent to a temperature sensor with temperature data to monitor the sensor as well as the following limitations:
wherein the table system  comprises at least one temperature sensor connected to the table top,
wherein the at least one temperature sensor is arranged to collect temperature data from the table top, and
wherein the table system is arranged to receive the temperature data and to control the temperature of the heating 
COSTELLO teaches a heated, vacuum surface table (abstract) as well as the following limitations:
wherein the table system  comprises at least one temperature sensor connected to the table top (see where there are first and second temperature sensors configured to monitor the temperature at the top surface of the chuck and the bottom surface of the chuck, Paragraph(s) 0017),
wherein the at least one temperature sensor is arranged to collect temperature data from the table top (see where the temperature sensor monitors the temperature to generate a signal and the controller controls the heater to control the temperature at the surface, Paragraph(s) 0017), and
wherein the table system is arranged to receive the temperature data and to control the temperature of the heating (see where the signal is correlated to the temperature at the location of the sensor, Paragraph(s) 0017). 
MORO and COSTELLO are analogous in the field of heated and vacuumed tables to prevent warping (Paragraph(s) 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify MORO'(s) heater 61 with COSTELLO'(s) controller, multiple sensors, signal, temperature monitoring, and user interface, because when heaters are electrical, (Paragraph(s) 0017). One of ordinary skill in the art would know that the heater 61 of MORO likely already employs this system because the heater 64 of MORO is divided into plural zones and the temperature in each zone can be independently controlled, Paragraph(s) 0068. In a system as described by MORO the controlling mechanisms as taught by COSTELLO are likely already used.

Regarding Claim 8, MORO teaches a table system; however, MORO is silent to a temperature sensor with temperature data to monitor the sensor as well as the following limitations:
wherein the temperature sensor comprises a first and a second temperature sensor,
wherein the first temperature sensor is connected to the first table top heating zone for collecting temperature data, and
wherein the second temperature sensor is connected to the second table top heating zone for collecting temperature data, and
wherein the vacuum table control unit is arranged to receive the temperature data and to control the temperature of the first and second heating 
COSTELLO teaches a heated, vacuum surface table (abstract) as well as the following limitations:
wherein the temperature sensor comprises a first and a second temperature sensor (Paragraph(s) 0017),
wherein the first temperature sensor is connected to the first table top heating zone for collecting temperature data (see where there are first and second temperature sensors configured to monitor the temperature at the top surface of the chuck and the bottom surface of the chuck, Paragraph(s) 0017)
wherein the second temperature sensor is connected to the second table top heating zone for collecting temperature data (see where there are first and second temperature sensors configured to monitor the temperature at the top surface of the chuck and the bottom surface of the chuck, Paragraph(s) 0017), and
wherein the vacuum table control unit is arranged to receive the temperature data and to control the temperature of the first and second heating (see where there are first and second temperature sensors configured to monitor the temperature at the top surface of the chuck and the bottom surface of the chuck, Paragraph(s) 0017). 
For further analysis, please see the rejection for Claim 7.
Regarding Claim 9, MORO teaches a table system,
wherein the table system (please see the Claim Objection, above) comprises at least one motor (see the driving mechanism 95 can rotate and vertically move the spindle 92b, Figure(s) 11a and Paragraph(s) 0100),
wherein the vacuum table control unit is arranged to control the at least one motor for altering the height of the table top support structure and the table top (see the controlling portion 10 is attached to the substrate processing apparatus, Paragraph(s) 0073 and Figure(s) 6) . 
Claim(s) 5 is rejected under 35 U.S.C § 103 as being unpatentable over MORO in view of COSTELLO, further in view of REESE (US-9592660-B2), hereinafter referred to as REESE.
Regarding Claim 5, MORO teaches a table system,
wherein the table top support structure comprises at least one support beam (see the spindle 92a and stage 92, Paragraph(s) 0100 and Figure(s) 11A) and a plurality of support rods (main transfer portions 25a and 25b, Paragraph(s) 0100 and Figure(s) 11A; alternatively, see where the thermal plate 61 is on guides 81 by way of holes 48 for the supporting pins 47b, Paragraph(s) 0072),
wherein the support rods connects the at least one support beam to the table top (see where the main transfer portions 25A and 25B connect the stage 92 and the thermal plate 61, Figure(s) 11A and Paragraph(s) 0100; alternatively, see where the thermal plate 61 is on guides 81 by way of holes 48 for the supporting pins 47b, Paragraph(s) 0072), and
wherein the heating (see where there are cut outs 92a that allow the main transfer portion 25a and 25b to transfer through stage 92, Paragraph(s) 0100 and Figure(s) 11A; alternatively, see where the thermal plate 61 is on guides 81 by way of holes 48 for the supporting pins 47b, Paragraph(s) 0072), and
However, MORO is silent to the sizing of the table top:
wherein the table top is at least 15 millimeters thick. 
The following is a quotation from MPEP 2144.04 which forms the basis for all legal precedent as a source of supporting rationale in this Office action. In this instance, the facts in the legal decision are sufficiently similar to those in the instant application; thus, the examiner may use the rationale used by the court. The examples directed to various common practices which the court has held as to require only ordinary skill in the art and hence are considered routine expedients are discussed below:
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
The court held that mere scaling up of a prior art process capable of being scaled up does not establish patentability in a claim to an old process so scaled. See MPEP 2144.04 IV. A. titled “Changes in Size/Proportion”. 
MORO discloses the claimed invention except for a table top being at least 15 millimeters thick. It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the top surface of the thermal plate 61 to be 15 millimeters thick, since it has been held that a mere scaling up or down of a process does not establish patentability in a claim. One would have been motivated to change the thickness of the thermal plate 61 for a potential adaptation of the flexural character of the material to be printed. Further in support of this obviousness rejection, REESE (US-9592660-B2) teaches that the heated and vacuum surface of the plate may be between 0.025-0.5 inches in order to print high temperature thermoplastics (abstract and Column 4 Line(s) 1-10).

Response to Arguments
CLAIM REJECTIONS – 35 USC § 103

The examiner would like to thank the applicant for the amendments filed 02/28/2022.  The amendments change the scope of the claim.


Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.  Therefore, the 35 U.S.C. § 103 Rejections in the Non-Final Office Action of record are maintained.
Applicant's Remark: 
MORO does not teach or suggest a heating mat mounted to and under the table top and configured for heating the table top.
Examiner's Response: 
Respectfully, the term “mounted” is defined in Merriam-Webster as “to arrange or assemble for use or display”. It reads as broadly as an assembly. Because MORO .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a separate heater mounted to and under the table top) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, the examiner would like to draw the applicant’s attention to BURRATO (US-20190134913-A1), where there is a separate heater mounted to and under the table top.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WILHELM (US-3161915-A) teaches a table top comprising: a first table top heating zone and a second table top heating zone (see where the stamping molds comprise heating means to heat the mold surfaces, Column 16 Line(s) 40-45); a table top support structure comprising: at least one support beam (220, Figure(s) 2), a plurality of support rods (301, Figure(s) 2); the first table top heating zone having a  (vacuum pump, Column 11 Line(s) 20-25), “the negative pressure provided to the first table top sub part is controlled independently of the pressure provided to the second table top sub part” (Figure(s) 2 and Column 6 Line(s) 1-8; The examiner considers that the vacuum is capable of being controlled individually because WILHELM teaches that the vacuum pumps are connected via controlled valves); however, WILHELM fails to anticipate or show as obvious in combination or alone the feature of at least one temperature sensor, a heating mat comprising: a first heating mat and a second heating mat (The examiner notes that COSTELLO teaches that a thin film heater can be used as a heater in the art of heated and vacuumed surfaces, Paragraph(s) 0006 COSTELLO US-20020017916-A1. Thus, it is obvious to try a heating mat in order to provide heat to a vacuumed and heated table top surface.). The examiner notes that WILHELM does not teach a table top wherein the table top is a continuously flat plate because there are shaped molds presented in Figure(s) 2.
LOWERY (US-3875373-A) teaches a table top comprising: the first table top heating zone having a first temperature sensor, the first heating mat, and a vacuum pump (Figure(s) 1-2 and Paragraph(s) abstract); however, LOWERY fails to anticipate or show as obvious in combination or alone the feature of a first table top heating zone and a second table top heating zone; a table top support structure comprising: at least one support beam, a plurality of support rods, and at least one temperature sensor; a heating mat comprising: a first heating mat and a COSTELLO teaches that a thin film heater can be used as a heater in the art of heated and vacuumed surfaces, Paragraph(s) 0006 COSTELLO US-20020017916-A1. Thus, it is obvious to try a heating mat in order to provide heat to a vacuumed and heated table top surface.) ; the second table top heating zone having a second temperature sensor, the second heating mat, and a vacuum pump  as well as the following limitation(s): “the negative pressure provided to the first table top sub part is controlled independently of the pressure provided to the second table top sub part”.
MEINEL (US-4795518-A) teaches a table top comprising: a first table top heating zone and  (Figure(s) 2 and Paragraph(s) abstract); however, MEINEL fails to anticipate or show as obvious in combination or alone the feature of a heating mat comprising: a first heating mat and a second heating mat (The examiner notes that COSTELLO teaches that a thin film heater can be used as a heater in the art of heated and vacuumed surfaces, Paragraph(s) 0006 COSTELLO US-20020017916-A1. Thus, it is obvious to try a heating mat in order to provide heat to a vacuumed and heated table top surface.); at least one temperature sensor, as well as the following limitation(s): “the negative pressure provided to the first table top sub part is controlled independently of the pressure provided to the second table top sub part”.
ZIMMERMAN (US-5789722-A) teaches a table top (block 4, Figure(s) 2) comprising: a first table top heating zone and a second table top heating zone (heater cell 1, 2, or 3, Figure(s) 3; with heating element mounted to the block, Column 2 Line(s) 5-10); the first table top heating zone having a first temperature sensor (Column 2 Line(s) 10-15), the first heating  (Column 3 Line(s) 50-55); “the negative pressure provided to the first table top sub part is (Figure(s) 1,3 and Paragraph(s) abstract); however, ZIMMERMAN fails to anticipate or show as obvious in combination or alone the feature of a table top support structure comprising: at least one support beam, a plurality of support rods, and at least one temperature sensor; a continuous (not claimed) heating mat comprising: a first heating mat and a second heating mat. The examiner notes that COSTELLO teaches that a thin film heater can be used as a heater in the art of heated and vacuumed surfaces, Paragraph(s) 0006 COSTELLO US-20020017916-A1.
COSTELLO (US-20020017916-A1) teaches a table top (guard layer, Paragraph(s) 0019) comprising: a first table top heating zone and a second table top heating zone (Paragraph(s) 0013); a table top support structure comprising: at least one support beam (Figure(s) 1), a plurality of support rods (Figure(s) 1), and at least one temperature sensor (Paragraph(s) 0017); a heating mat comprising: a first heating mat and a second heating mat (Paragraph(s) 0013; and see where the temperature-controlled chuck may have a heater… comprising a thin film heater, Paragraph(s) 0006); the first table top heating zone having a first temperature sensor, the first heating mat, and a vacuum pump (Paragraph(s) 0087); the second table top heating zone having a second temperature sensor, the second heating mat, and a vacuum pump (Paragraph(s) 0087); (Figure(s) 1, 5 and Paragraph(s) 0087); however, COSTELLO fails to anticipate or show as obvious in combination or alone the feature of wherein a first table top heating zone and a second table top heating zone are aligned on the same table top surface such the first table top heating zone and the second table top heating zone are collinear (not claimed) and the first heating mat and the second heating mat are collinear (not claimed) as well as the following limitation(s): “the negative pressure provided to the first table top sub part is controlled independently of the pressure provided to the second table top sub part”.
MATANO (US-20070044914-A1) teaches a table top (bisected sample table 10, Figure(s) 1 and Paragraph(s) 0030) comprising: a first table top heating zone and a second table top heating zone (see where the table can be coaxially or radially heated independently, abstract); a table top support structure (table block, Paragraph(s) 0031 and Figure(s) 1) comprising: (Figure(s) 1,5 and Paragraph(s) abstract); however, MATANO fails to anticipate or show as obvious in combination or alone the feature of a heating mat comprising: a first heating mat and a second heating mat (The examiner notes that COSTELLO teaches that a thin film heater can be used as a heater in the art of heated and vacuumed surfaces, Paragraph(s) 0006 COSTELLO US-20020017916-A1. Thus, it is obvious to try a heating mat in order to provide heat to a vacuumed and heated table top surface.).
LIU (US-20150357226-A1) teaches a motor (Paragraph(s) 0019), a table top comprising: a first table top heating zone and a second table top heating zone; a table top support structure comprising: at least one support beam, a plurality of support rods, and at least one temperature sensor (see where the thermal controllers 141 coupled to each zone has a thermal coupler, Paragraph(s) 0021); a heating mat comprising: a first heating mat and a second heating mat (The examiner notes that COSTELLO teaches that a thin film heater can be used as a heater in the art of heated and vacuumed surfaces, Paragraph(s) 0006 COSTELLO US-20020017916-A1. Thus, it is obvious to try a heating mat in order to provide heat to a vacuumed and heated table top surface.); the first table top heating zone having a first temperature sensor, the first heating mat, and a vacuum pump; the second table top heating zone having a second temperature sensor, the second heating mat, and a vacuum pump (Paragraph(s) 0013); “the negative pressure provided to the first table top sub part is controlled independently of the pressure provided to the second table top sub part” (Figure(s) 3-4 and Paragraph(s) 0020); however, LIU fails to anticipate or show as obvious in combination or alone the following limitation(s): “wherein the table top is at least 15 millimeters thick”.
SOHN (US-20200020562-A1) teaches a table top comprising: a first table top heating zone and a second table top heating zone; a table top support structure comprising: at least one support beam, a plurality of support rods, and at least one temperature sensor; a heating mat comprising: a first heating mat and a second heating mat (The examiner notes that COSTELLO teaches that a thin film heater can be used as a heater in the art of heated and vacuumed COSTELLO US-20020017916-A1. Thus, it is obvious to try a heating mat in order to provide heat to a vacuumed and heated table top surface.); the first table top heating zone having a first temperature sensor, the first heating mat, and a vacuum pump; the second table top heating zone having a second temperature sensor, the second heating mat, and a vacuum pump; “the negative pressure provided to the first table top sub part is controlled independently of the pressure provided to the second table top sub part” (Figure(s) 4 and Paragraph(s) abstract); however, SOHN fails to anticipate or show as obvious in combination or alone because this was published after the filing date of the immediate application.
ULTRASOURCE (“Ultravac 2100 Vacuum Chamber Packaging Machine”; of record) teaches a vacuum providing unit comprising an on/off manually activated switch, Page(s) 5.1, that is operable by an operator for manually switching on and off (see where there is a command to turn the power switch off for changing the vacuum pump oil, Page(s) 4.12).
BURRATO (US-20190134913-A1) teaches a multi-zone temperature controlled substrate plate with vacuum; the heater being mounted under the plate (Figure(s) 1).
EDWARDS (US-20040238522-A1) teaches a multi-zone temperature controlled substrate plate with vacuum.
YU (US-20100032096-A1) teaches a multi-zone temperature controlled substrate plate with vacuum.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743